Citation Nr: 1756328	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  05-41 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU), on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The New Orleans, Louisiana RO now has jurisdiction over the claim.

The appeal was remanded by the Board in February 2011 and August 2013 for further development.

Unfortunately, for reasons discussed below, the Board finds that the directives of the August 2013 Remand have not been substantially complied with regarding the claim on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he is unable to obtain substantially gainful employment due to his service-connected left and right knee disabilities.

The Veteran is service connected for right knee muscle injury, postoperative (rated as 10 percent disabling) and chondromalacia of the left knee, associated with right knee muscle injury, postoperative (rated as 10 percent disabling, effective February 23, 2004; 100 percent disabling, effective August 12, 2016; and 10 percent disabling, effective December 1, 2016).  The combined rating is 20 percent, prior to August 12, 2016, and 20 percent since December 1, 2016.  Therefore, the criteria for a total disability rating under 38 C.F.R. § 4.16(a) are not met for that time period.  As the Veteran had a total rating from August 12, 2016 to November 30, 2016, TDIU is not attainable for this period.

The Boarded noted in an August 2013 remand that it could not assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd dealt with ratings under 38 C.F.R. § 3.21 (b)(1), the analysis in those cases is analogous to TDIU ratings under 38 C.F.R. § 4.16(b).

Since the Board cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to VA's Director of Compensation for an extraschedular evaluation when the issue is either raised by the Veteran or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If the Director determines that an extraschedular evaluation is not warranted, then the Board has jurisdiction to decide the extraschedular claim on the merits.  The Court of Appeals for Veterans Claims (Court) held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-428 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to the Director for review, appellant may "continue to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§  511(a), 7104(a) ("All questions in a matter... subject to decision by Secretary shall be subject to one review on appeal to the Board").

As the Veteran does not to meet the schedular eligibility requirements for a TDIU under 38 C.F.R. § 4.16(a), his claim was remanded by the Board in August 2013 to obtain and associate with the claims file new medical treatment records; to have the Veteran complete and submit a VA Form 21-8940; and for submission to VA's Director of Compensation, for extraschedular consideration under 38 C.F.R. § 4.16(b).

The RO has since received additional medical treatment records, however, the Veteran has not submitted a completed VA Form 21-8940.  Although the Veteran has not submitted this form, the RO has not fully complied with the August 2013 directives, as the claim has not been submitted to VA's Director of Compensation.  Stegall v. West, 11 Vet. App. 268, 271.    

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claim.  After obtaining necessary authorization from the Veteran, all outstanding records, to include VA and private treatment records, should be obtained and associated with the claims file.

2.  The RO/AMC should again contact the Veteran and his representative and request that he complete and submit a VA Form 21-8940, and associate the form with the claims file.  The form should be completed for the years 2004 nthrough 2016.  Ask the Veteran to provide IRS tax returns from 2004 through 2016 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2004 thru 2016 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

3.  After both directives have been completed, refer the case to VA's Director of Compensation for consideration of entitlement to an extraschedular TDIU, prior to August 12, 2016, and since December 1, 2016, under the provisions of 38 C.F.R. § 4.16(b).

4.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, in whole or in part, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




